MEMORANDUM **
Jose Antonio Leon Munoz petitions for review of the decision of the Board of Immigration Appeals, dismissing his appeal from the immigration judge’s denial of petitioner’s application for cancellation of removal.
We lack jurisdiction to consider petitioner’s challenge to the IJ’s extreme hardship determination because it is a nonreviewable discretionary determination. See Romero-Torres v. Ashcroft, 327 F.3d 887, 890 (9th Cir.2003) (citing 8 U.S.C. § 1252(a)(2)(B)). Petitioner’s contentions that the agency violated his due process and equal protection rights by failing to consider properly the proffered evidence do not amount to colorable constitutional claims. See Martinez-Rosas v. Gonzales, 424 F.3d 926, 930 (9th Cir.2005).
PETITION FOR REVIEW DISMISSED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.